       Case 1:18-cv-01755-RA-DCF Document 143 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC-SDNY
                                                                    DOCUMENT
 SHANELL PUGH-OZUA,                                                 ELECTRONICALLY FILED
                                                                    DOC#:
                             Plaintiff,                             DATE FILED: 1/13/2021

                        v.
                                                                No. 18-CV-1755 (RA)
 SPRINGHILL SUITES a/k/a SPRINGHILL
 SUITES MARRIOTT, MARRIOTT HOTEL                                       ORDER
 SERVICES, INC., MARRIOTT
 WORLDWIDE RESERVATION SERVICES,
 LLC, CARRIE CARPENTER, GINA
 NGEAU, AND AUBREY KARACIA,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       In its previous order, Dkt. 139, the Court directed that Defendants’ anticipated summary
judgment papers would be due sixty days after Magistrate Judge Freeman’s ruling on Plaintiff’s
discovery motion, that Plaintiff’s opposition papers would be due an additional forty-five days
later, and that Defendants’ reply papers would be due an additional twenty-one days after the due
date for Plaintiff’s opposition. Judge Freeman issued an order on December 28, 2020, denying
Plaintiff’s letter motion for additional discovery. See Dkt. 142. No objections were filed within
14 days of that order, and the Court discerns no clear error in the order. See Fed. R. Civ. P. 72(a).
Accordingly, discovery is now closed, and the Court adopts the following briefing schedule:
   •   Defendants’ motion for summary judgment is due March 1, 2021.
   •   Plaintiff’s opposition is due April 15, 2021.
   •   Defendants’ reply is due May 6. 2021.
SO ORDERED.

 Dated:    January 13, 2021
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
